J-S29032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.L.H.R., A         :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: N.C.J.B., MOTHER             :
                                         :
                                         :
                                         :
                                         :   No. 3794 EDA 2017

                  Appeal from the Order October 25, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-000369-2014,
                         CP-51-AP-0000610-2017

 IN THE INTEREST OF: L.K.S.R., A         :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: N.C.J.B., MOTHER             :
                                         :
                                         :
                                         :
                                         :   No. 3804 EDA 2017

                  Appeal from the Order October 25, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-000369-2014,
                         CP-51-AP-0000611-2017


BEFORE:    PANELLA, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED MAY 18, 2018

      Appellant, N.C.J.B. (“Mother”), files these consolidated appeals from the

orders entered on October 25, 2017, in the Philadelphia County Court of

Common Pleas, granting the petition of the Department of Human Services

(“DHS”) and involuntarily terminating her parental rights to two of her minor,

dependent children, N.L.H.R., a female born in March of 2011, and L.K.S.R.,

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29032-18



a male born in March of 2008 (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1 After careful

review, we affirm the trial court’s termination orders.

       Since 2014, DHS has been involved in the supervision of Mother’s four

children: N.L.H.R, L.K.S.R., and the Children’s two older siblings (“Sibling 1”

and “Sibling 2”).2      On January 30, 2014, DHS received a Child Protective

Services Report that Sibling 1 arrived at school with an abrasion over his right

eye and a swollen, red left cheek. Sibling 1 indicated that he sustained these

injuries when Mother hit him in the face with an extension cord.         School

personnel also noted that Sibling 1 and Sibling 2 had poor hygiene and would

often come to school smelling of urine and other foul odors. School personnel

had on several occasions changed Sibling 1 and Sibling 2’s clothes and washed

them due to their poor hygiene; when Mother was made aware of this issue,

school personnel noted that she did not appear concerned about her children’s

hygiene.3 DHS Exhibit A, at 1.

       Upon investigation of this report, DHS personnel observed various scars

on Sibling 1’s body at various stages of healing. Mother initially claimed the
____________________________________________


1On the same day, the trial court also terminated the parental rights of the
Children’s father, R.R. (“Father”), who has been incarcerated since March 13,
2013. Father has not filed an appeal and is not a party to the instant appeal.

2 While Sibling 1 and Sibling 2 are also in DHS care, their goal is Permanent
Legal Custody. The status of Mother’s parental rights to Sibling 1 and Sibling
2 are not at issue in this case.

3There is nothing in the record to suggest that school authorities reported the
previous instances of the Children’s poor hygiene.

                                           -2-
J-S29032-18



scars were from a recent surgery, but could not provide any additional

information as to the type of surgery or the hospital where the alleged

procedure occurred.    Subsequently thereafter, on February 12, 2014, DHS

indicated the report, obtained an Order of Protective Custody (OPC) for Sibling

1, and placed him in foster care.

      Less than a month later, on March 10, 2014, DHS received another

report indicating that Sibling 2 arrived at school with an abrasion on the right

side of his face, which appeared to have occurred between March 8, 2014,

and March 10, 2014. Sibling 2 told school staff that Mother had caused the

injury with a knife and had “stomped on his face.” DHS Exhibit A, at 2. When

DHS questioned Mother about the incident, she first told them that Sibling 2

was injured when L.K.S.R. hit him with a toy truck, but later changed her

account to claim that L.K.S.R. had pushed Sibling 2 onto the sidewalk.

L.K.S.R. told DHS personnel that he witnessed Mother hit and step on Sibling

2, causing him to bleed.

      On March 11, 2014, DHS obtained an OPC for N.L.H.R., L.K.S.R., and

Sibling 2 and placed them in foster care. On March 25, 2014, N.L.H.R. and

L.K.S.R. were adjudicated dependent and committed to DHS custody. Mother

was referred for parenting classes and domestic violence counseling and was

permitted to have weekly supervised visitation with the Children.

      On March 19, 2014, Mother submitted to a psychological evaluation that

measured Mother’s cognitive function to be at an extremely low range and

determined that her verbal and perceptual reasoning skills likely limited her

                                     -3-
J-S29032-18



ability to handle life challenges effectively. The report also noted that Mother’s

judgment and insight may be compromised when she faces stress.

      After an initial permanency hearing on May 29, 2014, Mother was

referred for a parenting capacity evaluation (PCE), which was conducted by

Dr. William Russell, Ph.D., on September 16, 2014. Dr. Russell noted that

Mother’s general knowledge and intelligence were limited and observed that

Mother displayed erratic emotion, moving through calm, angry, and sad states

and returning to a calm demeanor with little provocation.        Mother became

easily angered when confronted with inconsistencies in her statements and

eventually refused to answer certain questions. Based on these observations,

Dr. Russell opined that Mother’s pattern of denial and distortion, in conjunction

with her cognitive limitations, would not allow her to provide safety and

permanency for the Children without an increase in Mother’s insight and

judgment.

      On October 2, 2014, Mother agreed to submit to a Family Service Plan

(FSP) in which her objectives were to 1) learn and utilize non-violent, non-

physical discipline methods, 2) maintain regular visitation with the Children,

3) attend Family School and Achieving Reunification Center (ARC), 4) seek

and maintain employment or obtain job training, and 5) comply with a referral

for domestic violence counseling and Intellectual Disability Services (IDS).

Thereafter, the lower court consistently held permanency review hearings at

which Mother was found to be moderately compliant with her FSP objectives,

but Mother failed to attend several of the permanency hearings. Although

                                      -4-
J-S29032-18



Mother was permitted to progress to having unsupervised visitation with the

Children, the trial court subsequently restricted Mother to supervised visits

after learning of Mother’s inappropriate behavior with the Children during

unsupervised visits.

      On September 27, 2016, Mother submitted to a second parenting

capacity evaluation (PCE) by Dr. Russell, who noted Mother continued to

minimize the impact of her unhealthy behavior on the Children and did not

take responsibility for her role in the Children’s placement with DHS.

Psychological testing confirmed Mother’s unsophisticated denial of any

negative behavior or problems. Dr. Russell observed that Mother’s pattern of

denial and distortion continued as she did not appreciate the Children’s

behavioral and mental health difficulties and was unable to comprehend how

she would experience increased emotional, physical, and financial stress if the

Children were returned to her care.     The agency expressed concern after

learning Mother threatened to beat one of the children if he did not behave.

      Dr.   Russell    recommended   that   Mother   participate    in   individual

counseling along with a gradual increase of visitation with the Children to

determine if Mother can effectively handle the stress of carrying for the

Children. In addition, Dr. Russell suggested that Mother be given assistance

in creating a budget that would allow her to care for her family.

      On June 1, 2017, DHS filed petitions to terminate Mother’s parental

rights to the Children and to change the Children’s permanency goal to

adoption. On June 20, 2017, the trial court held a combined termination/goal

                                     -5-
J-S29032-18



change hearing. In addition, the trial court continued the case for further

testimony given on October 25, 2017. By orders entered October 25, 2017,

the trial court involuntarily terminated the parental rights of Mother pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b) and changed the Children’s

goal to adoption.4 This timely appeal followed.

       Mother raises the following issues for our review:

       A. Whether the trial court committed reversible error when it
          involuntarily terminated Mother’s parental rights where such
          determination was not supported by clear and convincing
          evidence under the Adoption Act, 23 Pa.C.S.A. §2511(a)(1),
          (2), (5), and (8)?

       B. Whether the trial court committed reversible error when it
          involuntarily terminated Mother’s parental rights without giving
          primary consideration to the effect that the termination would
          have on the developmental, physical and emotional needs of
          the child as required by the Adoption Act, 23 Pa.C.S.A. §
          2511(b)?

Mother’s Brief, at 4.

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
____________________________________________


4As Mother did not appeal the change of permanency goal to adoption, we
need not address this issue.

                                           -6-
J-S29032-18


      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,


                                      -7-
J-S29032-18



weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination orders pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.


                                      -8-
J-S29032-18


         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

      With respect to the grounds for the termination of parental rights under

Section 2511(a)(2), this Court has provided the following:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”           In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).




                                      -9-
J-S29032-18



      In the case at bar, in finding grounds for termination pursuant to Section

2511(a)(2), the trial court reasoned as follows:

      The children have been in care since March 2014. Mother’s [FSP]
      objectives were [to address] mental health [issues], to complete
      a parental capacity evaluation, attend ARC for parenting and
      domestic violence, cooperate with IDS, provide proof of
      employment, and to maintain visits with the [C]hildren. Mother’s
      objectives have been the same for the life of the case and Mother
      was aware of the objectives.

      Mother has claimed that she has been attending individual therapy
      on a weekly basis but Mother did not provide any documentation
      about her attendance or progress in any individual therapy
      program. The last time Mother provided verification of mental
      health therapy was in February 2016. The CUA case manager
      indicated that he never received any information on Mother’s
      current mental health provider. Additionally, Mother never signed
      releases to allow the CUA case manager to receive information on
      Mother’s mental health treatment.

      Mother completed the PCE in September 2014 and the
      supplemental PCE in September 2016, but the findings of both
      evaluations exposed concerns involving Mother’s mental health
      and parenting capacity. For the concerns relating to mental
      health, the psychologist indicated that because Mother has an
      extensive history of sexual abuse, physical abuse, and domestic
      violence, Mother needs significant individual mental health
      treatment. After the PCE in 2014, there was no indication that
      Mother ever followed the psychologist’s recommendation to
      receive the appropriate type of individual treatment. Additionally,
      the [C]hildren manifest sexual behavior problems and the
      individual treatment will allow Mother to explore her history and
      how that history impacts her ability to function. The psychologist
      indicated that based on the types of trauma Mother has
      experienced in her life, Mother’s mental health concerns cannot
      be resolved with just a few months of individual therapy.

      For the concerns related to Mother’s parenting capacity, the
      psychologist expressed concerns as to Mother’s ability to provide
      safety and permanency for the [C]hildren because Mother has
      consistently shown a significant amount of denial and

                                    - 10 -
J-S29032-18


     minimization of the problems in her life and the [C]hildren’s lives.
     Mother minimized the impact of her unhealthy behaviors, her role
     in the [C]hildren’s continued placement with DHS, and the
     [C]hildren’s behavioral and mental health difficulties. Mother was
     unable to grasp how caring for the [C]hildren full time will increase
     the stress on her emotionally, physically, and financially.

     The psychologist showed grave concern regarding Mother’s
     history of physical abuse of the [C]hildren along with the stress of
     bringing the [C]hildren home.        Although Mother completed
     parenting at the ARC, the psychologist still determined that
     Mother is not able to provide safety and permanency to the
     [C]hildren. While on the phone with one of the children, Mother
     threatened to beat the child if he did not behave.

     During the PCE in 2014 and 2016, Mother was administered the
     Minnesota Multiphasic Personality Inventory – 2 (“MMPI-2”). [FN10]
     Mother was also administered the Child Abuse Potential Inventory
     (“CAP”) test [FN11] during the PCE in 2016. The results of Mother’s
     MMPI-2 test in both 2014 and 2016 was that there was an invalid
     profile because Mother failed to give appropriate attention and
     consideration to the questions. Mother had an un-elevated score
     on the VRIN but had an extremely elevated score on the lie scale.
     The absence of substantial elevation on the VRIN together with
     extreme elevation on the lie scale indicates a naïve and
     unsophisticated attempt to appear without faults that are typically
     shared by all, which is why Mother’s results were rendered invalid.
     The results of Mother’s CAP test indicated the same pattern of
     responses by Mother as seen in the MMPI-2. Mother denied any
     negative behaviors, including typical behaviors that everybody
     would admit to, to the point that the CAP test was invalid.

        [FN10: The MMPI-2 is a psychological assessment that
        allows the clinician to evaluate the test taker’s personal
        characteristics by comparing the test taker’s answers to
        those given by various psychiatric and non-psychiatric
        comparison groups. The MMPI-2 is the most researched
        psychological instrument in existence. The results of the
        MMPI-2 allow the clinician to make inferences about the
        patient’s typical behaviors and way of thinking.       The
        outcomes of the MMPI-2 allow the clinician to determine the
        test taker’s severity of impairment, outlook on life,
        approaches to problem solving, typical mood states, likely
        diagnoses, and potential problems in treatment. The MMPI-

                                    - 11 -
J-S29032-18


        2 uses two scales to assess the test taker. The MMPI uses
        the Variable Response/Inconsistency Scale (“VRIN”) and the
        True Response Inconsistency Scale, also known as the “lie
        scale.”]

        [FN11: The CAP test assists in the screening of physical
        child abuse cases. The test examines personality traits that
        are characteristic of individuals who maltreat children,
        including    unrealistic   child-rearing     attitudes    and
        expectations, anxiety over a child’s behavior, problems in
        interpersonal relationships, feelings of inadequacy, feelings
        of isolation, inability to handle stress, rigid attitudes,
        impulsivity, dependency, immaturity, negative childhood
        experiences including abuse and neglect, and problems in
        parental relationships. The primary clinical scale is divided
        into six factor scales measuring distress, rigidity,
        unhappiness, problems with child and self, problems with
        family, and problems from others.

     Mother completed domestic violence at ARC. Mother was offered
     IDS in 2014 and at every SCP meeting but Mother repeatedly
     refused the services offered to her. The trial court ordered Mother
     to comply with IDS but Mother failed to comply. The psychologist
     indicated that there was no reason why Mother should have
     denied IDS.

     Mother testified that [she was] employed full-time but she has
     never provided any form of proof of employment.             The
     psychologist indicated that even though Mother claims she is
     employed, Mother does not earn enough to support herself and
     the [C]hildren.    Mother has been invited to medical and
     educational appointments for the [C]hildren, but Mother does not
     attend.

     In 2016, Mother’s visits were reduced from weekly supervised and
     unsupervised to monthly supervised at the agency because of
     Mother’s behavior during the unsupervised visits. During the
     unsupervised visits, Mother would tell the [C]hildren that they
     would return to Mother’s home permanently. Following the
     unsupervised visits, the [C]hildren would exhibit behavioral
     problems in school and the [C]hildren did not exhibit this behavior
     immediately before the unsupervised visits with Mother.




                                   - 12 -
J-S29032-18


      At the same time, Mother’s visits were changed back to supervised
      at the agency because Mother was unable to supervise the
      [C]hildren appropriately during the unsupervised visits. Since
      Mother’s visits were reduced back to supervised, Mother has
      attended all scheduled supervised visits at the agency with the
      [C]hildren but Mother does not appropriately engage with the
      [C]hildren at the visits. Mother has brought up inappropriate
      topics with the [C]hildren and the visitation coach would have to
      redirect Mother towards a more appropriate conversation. Mother
      struggles with giving both children attention. Typically, she will
      engage with one child while the other child plays on the phone. If
      both children try to get her attention simultaneously, Mother
      appears frustrated. Additionally, Mother will use her phone during
      the visits and not pay attention to the [C]hildren.

Trial Court Opinion (T.C.O.), 2/2/18, at 10-13 (citations omitted and

paragraph divided for ease of review).

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).        The record reveals that, despite

completion of some her FSP objectives, Mother failed to take responsibility for

and appreciate the reasons the Children came into care and her role related

thereto and lacked a protective capacity. At the termination hearing, Mother

continued to maintain that she did “not physically beat” the Children and

accused the Children of lying about the abuse. N.T. 6/20/17, at 52-53. As

emphasized by the trial court, Mother minimizes the behavioral and emotional

problems she and the Children face and cannot comprehend the significant

difficulty she would face if the Children were returned to her care. Mother has

refused to participate in individual therapy to address her own extensive

history of sexual and physical abuse.




                                    - 13 -
J-S29032-18



      Accordingly, we find the record substantiates the trial court’s conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused the Children to be without essential parental control or subsistence

necessary for their physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not remedy this

situation. See id. As this Court has stated, “[A] child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.   The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,

513 (Pa.Super. 2006).

      As we discern no abuse of discretion or error of law, we do not disturb

the trial court’s finding that grounds for termination exist under Section

2511(a)(2).   As noted above, in order to affirm a termination of parental

rights, we need only agree with the trial court as to any one subsection of

Section 2511(a) before assessing the determination under Section 2511(b).

In re B.L.W., 843 A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &

                                     - 14 -
J-S29032-18


        L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional bonds
        between the parent and child. The “utmost attention” should be
        paid to discerning the effect on the child of permanently severing
        the parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).


                                       - 15 -
J-S29032-18



      In the case sub judice, in determining that termination of Mother’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the trial court stated as follows:

      In 2016, Mother’s visits were reduced from weekly supervised and
      unsupervised to monthly supervised at the agency because of
      Mother’s behavior during the unsupervised visits. During the
      unsupervised visits, Mother would tell the children that they would
      return to Mother’s home permanently. Following the unsupervised
      visits, the children would exhibit behavioral problems in school
      and the children did not exhibit this behavior immediately before
      the unsupervised visits with Mother.

                                      ***

      The [C]hildren did not have any problem separating from Mother
      at the end of visits. The CUA case manager has invited Mother to
      medical and educational appointments for the [C]hildren but she
      has never attended any of the appointments. Mother never
      expressed an interest in medical appointments or educational
      services for the [C]hildren to the visitation coach. The children
      would not suffer any irreparable harm if Mother’s rights were
      terminated. The children do not have a healthy, positive, parental
      bond with Mother.

      It is in the [C]hildren’s best interest to be adopted by their
      respective foster parents. Both children are currently placed in
      loving foster homes and are thriving in their placements.
      [N.L.H.R.] has a very strong relationship with the foster parent
      and looks to the foster parent as the parental caregiver. The
      foster parent always involves [N.L.H.R.] in family parties and
      gatherings. [N.L.H.R.] is accepted by the entire foster family as
      part of their own. It is in [N.L.H.R.’s] best interest to be adopted.
      The foster parent is a pre-adoptive resource. [N.L.H.R.’s] Court-
      Appointed Special Advocate testified that [N.L.H.R.] wants to stay
      with the foster parent and [N.L.H.R.] would be harmed if removed
      from her pre-adoptive home. [N.L.H.R.] is surrounded by love.

      [L.K.S.R.] has a strong bond with his foster parent. The foster
      parent provides [L.K.S.R.] with everything he needs to sustain
      and grow. [L.K.S.R.] is progressing in school and actively
      participates in after-school sports. Additionally, [L.K.S.R.] asked
      to have the same last name as the two other children that live in

                                     - 16 -
J-S29032-18


      the foster parent’s home. The foster parent has helped [L.K.S.R.]
      become more outgoing and verbal. The CUA case manager
      indicated that removing [L.K.S.R.] from the foster home would be
      very upsetting to [L.K.S.R.]. It is in [L.K.S.R.’s] best interest to
      be adopted. This foster parent is a pre-adoptive resource.

T.C.O. at 22-23. (citations omitted and paragraph divided for ease of review).

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Children’s developmental, physical and emotional needs and

welfare and was proper pursuant to Section 2511(b).          While Mother may

profess to love the Children, a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. In re Z.P.,
994 A.2d at 1121. At the time of the hearing, the Children had already been

in DHS care for over three and a half years, and are entitled permanency and

stability. Mother was given many opportunities, almost to the point of the

Children’s safety being compromised by being subject to her abusive behavior

over a period of time, to change her behavior.

      As we stated, a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).




                                      - 17 -
J-S29032-18



     Based on the foregoing analysis, we conclude that the trial court did not

err in terminating Mother’s parental rights under Sections 2511(a)(2) and (b)

of the Adoption Act.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/18




                                   - 18 -